Citation Nr: 1720198	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  14-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim for basic eligibility for Department of Veterans Affairs (VA) benefits, to include nonservice-connected benefits.  


REPRESENTATION

Appellant represented by:	Reynaldo S. Gallos (appointed under 38 C.F.R. § 14.630)


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel



INTRODUCTION

The appellant asserts that he had qualifying military service during World War II.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision by the VA Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant is represented in this case pursuant to 38 C.F.R. § 14.630 (2016).  This provision allows for representation by an individual unaccredited by VA for one time only.  The appellant completed the necessary requirements with the filing of a VA Form 21-22a in August 2012, signed by him and the representative, stating that no compensation would be paid or charged for the services.  38 C.F.R. §  14.630  (a) (2016).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  The Veteran has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a Travel Board hearing in the order that his request was received.  Notify the Veteran and his representative of the date, time, and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




